Exhibit 10.2

 

[TRAMMELL CROW COMPANY LETTERHEAD]

 

April 6, 2004

 

T. Christopher Roth

[XXXXXXXXXX]

[XXXXXXXXXX]

 

Re:                               Employment Agreement

 

Dear Chris:

 

We are pleased to present you with this employment letter agreement
(“Agreement”) which sets forth the terms upon which you will continue to be
employed by Trammell Crow Company (the “Company”, or “we”, or “us”).

 

1.                                      Employment Period.  Subject to the terms
and provisions of this Agreement, we agree to continue to employ you, and you
agree to continue to be employed by us, for a period (the “Employment Period”)
commencing on the date hereof and expiring December 31, 2006; provided, that on
December 31, 2006 and on each subsequent December 31, this Agreement will
automatically be extended for one additional year unless, during the four month
period beginning March 1 and ending July 1 immediately prior to the next
scheduled extension, you or we will have given written notice (a “Non-Renewal
Notice”) that the Employment Period will not be extended (a “Non-Renewal”).

 

2.                                      Employment Terms and Conditions.

 

(a)                                  Position and Duties; Extent of Services;
Location.  During the Employment Period, you will serve initially as President
of Development and Investment for the Eastern United States of the Company and
from time to time will serve in such other positions as the Board of Directors
of the Company (the “Board”) may from time to time determine.  In so doing, you
will have such powers and duties (including holding officer positions with one
or more Subsidiaries of the Company) as may be assigned from time to time by the
Board.  During the Employment Period, you will devote your full business time,
energy, and best efforts to the business and affairs of the Company.  You agree
not to engage, directly or indirectly, in any other business, investment, or
activity that interferes with your performance of your duties under this
Agreement, is contrary to the interests of the Company or requires any portion
of your business time, provided, however, that (i) you may serve on the board of
directors (or similar governing body) of one public company if the Board has
provided prior approval for such service, and (ii) unless it would unreasonably
interfere with your performance of your duties to the Company, you may serve on
the board of directors (or similar governing body) of no more

 

--------------------------------------------------------------------------------


 

than one other organization that does not directly or indirectly conduct a
Competing Business (as defined herein), in each case which boards shall be in
addition to the boards of directors (or similar governing bodies) on which you
serve at the request of the Company.   The location of your principal work
office will be Washington, District of Columbia.  “Subsidiary” means any entity
50% or more of the voting securities of which are owned, directly or indirectly,
by the Company.

 

(b)                                 Compensation.  During the Employment Period,
you will receive an annual base salary (“Annual Base Salary”), payable in
accordance with the customary payroll practices of the Company for executive
officers.  The Board, in its sole discretion, may at any time increase the
amount of the Annual Base Salary as it may deem appropriate.  From time to time
prior to a Change in Control, and following the second anniversary of such
Change in Control, the Board may decrease your Annual Base Salary in the same
manner and to the same proportional extent as the average (mean) percentage
decrease in the annual base salaries of all other members of the Executive
Officer Committee.  The term “Annual Base Salary” will refer to the Annual Base
Salary as it may be so adjusted from time to time.  In addition, during the
Employment Period, you will (i) be eligible to receive such annual bonus
payments, if any, as the Board or the Compensation Committee of the Board may
specify in its sole discretion (each an “Annual Bonus”), subject to any terms or
conditions as may be established by the Board or its Compensation Committee,
provided, that you will be provided an individual “annual incentive plan” for
each year and any performance criteria included in such incentive plan must be
reasonably achievable, (ii) be entitled to participate in all incentive,
savings, stock option, profit sharing and retirement plans, practices, policies
and programs applicable generally to other executives of the Company
(“Investment Plans”), subject to all of the terms and conditions of such
Investment Plans; and (iii) be eligible to participate in all health, life and
disability insurance policies, all death and disability plans, practices,
policies and programs and all other welfare benefit plans, practices, policies
and programs which are in each such case applicable generally to other
executives of the Company (“Welfare Plans”), subject to all of the terms and
conditions of such Welfare Plans.  Subject to Sections 4 and 5, any Annual Bonus
awarded to you by the Board or the Compensation Committee of the Board for any
calendar year will be payable in March of the following year, whether or not you
are employed by the Company at such time. The term “Executive Officer Committee”
will refer to the Company’s Executive Officer Committee, any successor committee
thereto, and if there is no longer such a committee at the time in question,
then a comparable group of the Company’s executive officers (as defined in Rule
3b-7 promulgated under the Securities Exchange Act of 1934).

 

(c)                                  Vesting of Equity Awards.  Notwithstanding
the provisions of any plan or agreement governing such an Award (as defined in
Section 4(c)), all Awards granted to you that remain outstanding and unvested
immediately prior to the occurrence of a Change in Control (as defined in
Section 4(d)(i)) automatically shall vest in full upon the occurrence of the
Change in Control.

 

3.                                      Termination of Employment.

 

(a)                                  Death.  Your employment hereunder will
terminate automatically upon your death.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Disability.  If your Disability occurs, we
may give you a written Notice of Termination (herein so called), and your
employment will terminate effective 30 days later if you have not returned to
perform, with or without reasonable accommodation, the essential functions of
your position on a full-time basis.  “Disability” means your inability, due to
physical or mental incapacity or impairment, to perform the material duties of
your position(s) with the Company for any period of more than 120 consecutive
days, or for more than 180 days, regardless of how consecutively they occur,
during any 360-day period.

 

(c)                                  Termination by Us.  We may terminate your
employment hereunder at any time (A), subject to Section 6(b), for Cause or (B)
for any reason other than Cause.  “Cause” means (i) your continued failure to
substantially perform your obligations and duties, as determined in good faith
by the Board, and which is not remedied within 30 days after your receipt of
written notice thereof; (ii) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company or other conduct materially harmful or potentially materially harmful to
the Company’s best interest, as determined in good faith by the Board;
(iii) material breach of Section 7 or 8 which is not cured within 30 days after
your receipt of notice thereof, if such breach is capable of being cured; (iv)
conviction, plea of no contest or nolo contendere, deferred adjudication or
unadjudicated probation for any felony or any crime involving moral turpitude;
(v) failure to carry out, or comply with, in any material respect, any lawful
directive of the Board consistent with the terms of this Agreement, which is not
remedied within 30 days after receipt of written notice thereof; or (vi)
unlawful use (including being under the influence) or possession of illegal
drugs.

 

(d)                                 Resignation by You.  You may terminate your
employment hereunder at any time (i) subject to Section 6(a), for Good Reason or
(ii) without Good Reason.  Prior to a Change in Control and following the second
anniversary of such Change in Control, “Good Reason” means (A) any material
diminution (considering all previous diminutions during the Employment Period in
the aggregate, including all previous diminutions during the Employment Period
which are not material when considered separately) in your position, authority,
powers, functions, duties or responsibilities; provided, however, that Good
Reason may not be asserted by you under this clause (A) after a Non-Renewal
Notice has been given; (B) the relocation or transfer of your principal office
to a location more than 50 miles from your regular work address as of the date
hereof without your consent; (C) any reduction in your Annual Base Salary to an
amount that is less than 90% of the highest Annual Base Salary in effect for you
during the Employment Period; (D) any reduction in your Annual Bonus Target from
your Annual Bonus Target for the calendar year 2003; (E) the receipt by you of
Awards (excluding Non-Performance Awards) in any calendar year that differ (as
to number, terms or type of Awards), in a manner adverse to you, from the Awards
(excluding Non-Performance Awards) received by you in calendar year 2002, unless
either (1) such adverse differences are in the same manner and to the same
proportional extent as the average (mean) changes made to the Awards (excluding
Non-Performance Awards) received by all other members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) in such
calendar year (for purposes of this clause (1), any member of the Executive
Officer Committee in such calendar year who was not a member of the Executive
Officer Committee in calendar year 2002 shall be deemed to have received an
Award of 57,500 stock options in calendar year 2002) or (2) such adverse
differences are directly related to the Board’s good faith assessment of your
relative contribution to the Company or your relative performance as compared to
other members of the Executive Officer Committee (excluding the Chief Executive
Officer of the Company); provided, however, that in

 

3

--------------------------------------------------------------------------------


 

the case of adverse differences pursuant to clause (2), the receipt by you of a
number of any type of Award in such calendar year that is less than one-half of
the Final Average Number of Awards of such type for such calendar year shall
constitute Good Reason; or (F) any failure by the Company to comply with any of
the provisions of Section 2(b) which failure is not contemplated previously
within this definition, excluding in all such cases any isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you.  Upon or after a
Change in Control but prior to the second anniversary of such Change in Control,
“Good Reason” means (A) any material diminution (considering all previous
diminutions during the Employment Period in the aggregate, including all
previous diminutions during the Employment Period which are not material when
considered separately) in your position authority, powers, functions, duties or
responsibilities in effect immediately prior to the Change in Control (subject
to the same exclusions as provided above prior to a Change in Control and
following the second anniversary of such Change in Control); (B) any reduction
in your Annual Base Salary; (C) (i) any reduction in your Annual Bonus Target
from your Annual Bonus Target for the calendar year 2003 or (ii) the awarding to
you of an Annual Bonus that is less in amount than the Annual Bonus awarded to
you for the calendar year immediately preceding the year during which the Change
in Control occurs; (D) the receipt by you of Awards (excluding Non-Performance
Awards) in any calendar year that differ (as to number, terms or type of
Awards), in a manner adverse to you, from the Awards (excluding Non-Performance
Awards) received by you in calendar year 2002, unless either (1) such adverse
differences are in the same manner and to the same proportional extent as the
average (mean) changes made to the Awards (excluding Non-Performance Awards)
received by all other members of the Executive Officer Committee (excluding the
Chief Executive Officer of the Company) in such calendar year (for purposes of
this clause (1), any member of the Executive Officer Committee in such calendar
year who was not a member of the Executive Officer Committee in calendar year
2002 shall be deemed to have received an Award of 57,500 stock options in
calendar year 2002) or (2) such adverse differences are directly related to the
Board’s good faith assessment of your relative contribution to the Company or
your relative performance as compared to other members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company); provided,
however, that in the case of adverse differences pursuant to clause (2), the
receipt by you of a number of any type of Award in such calendar year that is
less than one-half of the Final Average Number of Awards of such type for such
calendar year shall constitute Good Reason; or (E) any failure by the Company to
comply with any of the provisions of Section 2(b) which failure is not
contemplated previously within this definition; or (F) the relocation or
transfer of your principal office to a location more than 50 miles from your
regular work address as of the date hereof without your consent, excluding in
all such cases any isolated, insubstantial and inadvertent failure not occurring
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by you.  As used in this Agreement:

 

(i)                                     “Annual Bonus Target” means the
percentage of your Annual Base Salary that is authorized to be awarded to you as
an Annual Bonus if certain performance criteria are met.

 

(ii)                                  “Final Average Number of Awards” means,
for any calendar year and for each type of Award granted during such year, the
quotient (rounded up to the nearest whole number) equal to the aggregate number
of Awards of such type (excluding Non-Performance Awards) received by all
members of the Adjusted EOC Group in such

 

4

--------------------------------------------------------------------------------


 

calendar year, divided by the number of members of the Adjusted EOC Group in
such calendar year.

 

(iii)                               “Adjusted EOC Group” means, for any calendar
year and for each type of Award granted during such year, the members of the
Executive Officer Committee who are eligible to receive Awards of such type
(excluding members of the Executive Officer Committee who receive
Non-Performance Awards) in such calendar year, excluding the Chief Executive
Officer of the Company and each Outlier Award Recipient in such calendar year;
provided, however, that if more than 50% of the members of the Executive Officer
Committee for any calendar year are determined to be Outlier Award Recipients in
such calendar year, then, notwithstanding the foregoing, all members of the
Executive Officer Committee (excluding the Chief Executive Officer of the
Company) who are eligible to receive Awards of such type (excluding members of
the Executive Officer Committee who receive Non-Performance Awards) in such
calendar year shall be included in the Adjusted EOC Group for such calendar year
with respect to such type.

 

(iv)                              “Non-Performance Awards” means, for any
calendar year and for each type of Award granted during such year, Awards of
such type received by members of the Executive Officer Committee that are
granted to such members primarily in recognition of promotions (as to position,
authority, powers, functions, duties or responsibilities) or in recognition of
becoming a member of the Executive Officer Committee.

 

(v)                                 “Outlier Award Recipient” means, for any
calendar year and for each type of Award granted during such year, each member
of the Executive Officer Committee (excluding the Chief Executive Officer of the
Company) who is eligible to receive Awards of such type (excluding any member of
the Executive Officer Committee who receives Non-Performance Awards) in such
calendar year and who receives a number of Awards of such type (excluding
Non-Performance Awards) in such calendar year that is (i) 150% or more of the
Preliminary Average Number of Awards or (ii) 66 2/3% or less of the Preliminary
Average Number of Awards.

 

(vi)                              “Preliminary Average Number of Awards” means,
for any calendar year and for each type of Award granted during such year, the
quotient (rounded up to the nearest whole number) equal to the aggregate number
of Awards of such type (excluding Non-Performance Awards) received by all
members of the Executive Officer Committee (excluding the Chief Executive
Officer of the Company) in such calendar year, divided by the number of members
of the Executive Officer Committee (excluding the Chief Executive Officer of the
Company) who are eligible to receive Awards of such type (excluding members of
the Executive Officer Committee who receive Non-Performance Awards) in such
calendar year.

 

(vii)                           The phrase “number of Awards” refers to the
underlying number of shares of capital stock of the Company to which the
applicable Award relates.

 

(e)                                  Expiration of Term.  Your employment will
end at the expiration of the Employment Period as a result of any Non-Renewal. 
Except as described in Sections 3(e)(i), (ii), and (iii) and in the definition
of Change in Control, a termination of your employment under this

 

5

--------------------------------------------------------------------------------


 

Agreement due to the expiration of the Employment Period as a result of any
Non-Renewal will not be deemed a termination of your employment entitling you to
any benefits described in Section 4 or Section 5.

 

(i)                                     If the Company delivers a Non-Renewal
Notice to you prior to any Change in Control or after the second anniversary of
such Change in Control, upon the effectiveness of such Non-Renewal you will be
entitled to receive (i) an amount equal to your Pro Rata Bonus, which will be
paid at such time as the Company pays its other members of the Executive Officer
Committee their annual cash incentive bonuses with respect to the calendar year
in which termination occurs, (ii) the severance or separation benefits
(including continuation of any welfare benefits) provided generally by us to the
members of the Executive Officer Committee under our general policies in effect
from time to time upon termination by the Company of their employment (excluding
any other severance or separation benefits available to any member of the
Executive Officer Committee pursuant to an employment agreement and not under
our general policies in effect from time to time), and (iii) the other
compensation and benefits described in Section 4(b).

 

(ii)                                  If the Company delivers a Non-Renewal
Notice to you after a Change in Control but prior to the second anniversary of
such Change in Control, you will have the rights described in Section 5(c) upon
the effectiveness of such Non-Renewal.

 

(iii)                               If any Non-Renewal is effected at your
election, you will be entitled to receive (i) an amount equal to your Pro Rata
Bonus, which will be paid at such time as the Company pays its other members of
the Executive Officer Committee their annual cash incentive bonuses with respect
to the calendar year in which termination occurs, and (ii) the other
compensation and benefits described in Section 4(b) upon the effectiveness of
such Non-Renewal.

 

(f)                                    Agreement Not to Terminate.  We agree
that, notwithstanding any provision to the contrary contained in this Employment
Agreement, we shall not have the right to terminate your employment, other than
for Cause, for a period of time commencing on the date of this Agreement and
ending on the 180th day following the date of this Agreement.

 

4.                                      Compensation Upon Termination Prior to a
Change in Control and After the Second Anniversary of such Change in Control. 
Prior to a Change in Control and after the second anniversary of such Change in
Control, conditioned on the effectiveness of a Release signed by you or your
legal representative, you will be entitled to the following compensation from
the Company upon the termination of your employment, which is in lieu of any
other severance pay or employment benefits to which you might otherwise be
entitled (whether contractual, under a severance plan, the WARN Act, any other
applicable law, or otherwise):

 

(a)                                  Death or Disability.  If your employment is
terminated by reason of your death or Disability, the Company will pay you or
your legal representative, as applicable, (A) in a cash lump sum within thirty
(30) days after the effective date of the Release, the following amounts:  (1)
the sum of your unpaid Annual Base Salary through the date of termination and
any compensation previously deferred by you (together with any accrued interest
or earnings thereon) (“Accrued Obligations”); and (2) the amount of any unpaid
Annual Bonus that was

 

6

--------------------------------------------------------------------------------


 

awarded to you prior to the date of termination; (B) any amounts arising from
your participation in any Investment Plan (“Accrued Investments”), which amounts
will be payable in accordance with the terms and conditions of such Investment
Plan; (C) any amounts to which you are entitled from your participation in, or
benefits under, any Welfare Plan (“Accrued Welfare Benefits”), which amounts
will be payable in accordance with the terms and conditions of such Welfare
Plan; and (D) an amount equal to your Pro Rata Bonus, which will be paid at such
time as the Company pays its other members of the Executive Officer Committee
their annual cash incentive bonuses with respect to the calendar year in which
termination of your employment occurs.  “Pro Rata Bonus” means the amount equal
to the product of (i) your Annual Bonus Target for the calendar year in which
your employment is terminated (or your Annual Bonus Target for the immediately
preceding year if you resign for Good Reason as defined in the first clause (D)
or the second clause (C)(i) of Section 3(d)), multiplied by (ii) the amount of
your Annual Base Salary for the calendar year in which your employment is
terminated (or the highest Annual Base Salary to which you were entitled during
the twelve months immediately preceding the date of termination if you resign
for Good Reason as defined in the first clause (C) or the second clause (B) of
Section 3(d)), multiplied by (iii) the average (mean) percentage of annual cash
incentive bonus targets actually paid as bonuses to the members of the Executive
Officer Committee as a group for such year, and multiplied by (iv) a fraction,
the numerator of which is the number of days that have elapsed in such calendar
year as of the date of termination, and the denominator of which is 365.  Except
as described in this Section 4(a), in the event of your termination by reason of
your death or Disability, you and your legal representatives, as applicable,
will forfeit all rights to any other compensation.

 

(b)                                 For Cause; Resignation by You Without Good
Reason; Non-Renewal Election by You or the Company.  If your employment is
terminated by us for Cause or by you without Good Reason or due to a Non-Renewal
election by us or you, we will have no further obligations to you other than as
set forth in Section 3(e), if applicable, and the obligation for payment of (i)
Accrued Obligations (which will be payable within the time period set forth in
Section 4(a)(A) above), (ii) the Accrued Investments and the Accrued Welfare
Benefits (which will be payable in accordance with the terms and conditions of
the Investment Plans and the Welfare Plans, as applicable), and (iii) the amount
of any unpaid Annual Bonus that was awarded to you prior to the date of
termination (which will be payable within the time period set forth in
Section 4(a)(A) above).  Except as described in this Section 4(b) or in
Section 3(e), if applicable, in the event of your termination by the Company for
Cause or due to your resignation without Good Reason or a Non-Renewal election
by us or you, you will forfeit all rights to any other compensation.

 

(c)                                  Without Cause; Resignation for Good
Reason.  If we terminate your employment without Cause or you resign for Good
Reason, then we will pay or provide to you:

 

(i)                                     a cash lump sum within thirty (30) days
after the effective date of the Release equal to the aggregate of the following
amounts:  (A) the Accrued Obligations; (B) an amount equal to one and one-half
(1.5) multiplied by the sum of (x) the highest Annual Base Salary to which you
were entitled during the twelve months immediately preceding the date of
termination, and (y) the sum of (i) one-half of your average (mean) Annual Bonus
awarded to you for the three years preceding termination, plus (ii) one-half of
the product of your current Annual Bonus Target (or your Annual Bonus Target for
the immediately preceding year if you resign for Good Reason as

 

7

--------------------------------------------------------------------------------


 

defined in the first clause (D) of Section 3(d)), multiplied by the amount of
your Annual Base Salary for the calendar year in which your employment is
terminated (or the highest Annual Base Salary to which you were entitled during
the twelve months immediately preceding the date of termination if you resign
for Good Reason as defined in the first clause (C) of Section 3(d)); and (C) the
amount of any unpaid Annual Bonus that was awarded to you prior to the date of
termination;

 

(ii)                                  an amount equal to your Pro Rata Bonus,
which will be paid at such time as the Company pays its other members of the
Executive Officer Committee their annual cash incentive bonuses with respect to
the calendar year in which termination of your employment occurs;

 

(iii)                               the Accrued Investments and the Accrued
Welfare Benefits, which amounts will be payable in accordance with the terms and
conditions of the Investment Plans and the Welfare Plans, as applicable;

 

(iv)                              if you are entitled on the date of termination
to coverage under the healthcare portion of the Trammell Crow and Associated
Companies Welfare Benefits Plan or a similar Company group health arrangement 
(the “Health Plan”), continuation of such coverage for you and your dependents
for a period ending on the 180th day following the second (2nd) anniversary of
the date of termination, at the active employee cost payable by you with respect
to those costs paid by you prior to your termination; provided, however, that
this coverage will count towards the depletion of any continued health care
coverage rights that you and your dependents may have pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
provided further, however, that you or your dependents’ rights to continued
health care coverage pursuant to this Section will terminate at the time you or
your dependents become covered, as described in COBRA, under another group
health plan, and will also terminate as of the date the Company ceases to
provide coverage to its senior executives generally under any such Health Plan;
and

 

(v)                                 upon your request and at the Company’s sole
cost and expense, your enrollment in an outplacement program with a placement
agency selected by the Company, and reasonably acceptable to you, for a period
of up to twelve months, commencing on the date of termination.

 

Notwithstanding the provisions of any plan or agreement governing such an Award,
the Company also will continue to vest all of your outstanding Awards that would
have otherwise vested during the eighteen (18) month period beginning on the
date of termination and such Awards will continue to vest and, if applicable, be
exercisable during such eighteen (18) month period; provided, that nothing set
forth herein shall result in an extension of the term of any Award beyond the
term of the Award that would be applicable absent any termination of your
employment; provided further, however, that, in the case of a termination of
your employment pursuant to this Section 4(c), if the terms of the plan or
agreement governing such Award are more favorable to you as to vesting or
exercisability than the terms of this paragraph, then the more favorable term(s)
of such Award agreement or plan (in lieu of the corresponding less favorable
term(s) in this paragraph) shall govern the vesting or exercisability, as the
case may be, of such Award upon your termination. “Award” means any option to
acquire common stock,

 

8

--------------------------------------------------------------------------------


 

restricted stock award, stock appreciation right or similar equity-based award
granted under the Trammell Crow Long-Term Incentive Plan or any other option or
equity-based incentive plan sponsored by the Company.  Except as described in
this Section 4(c), in the event of your termination by us without Cause or by
you for Good Reason, you will forfeit all rights to any other compensation.

 

(d)                                 As used in this Agreement:

 

(i)                                     “Change in Control” has the meaning
given such term in the Trammell Crow Long-Term Incentive Plan (as such plan is
in effect on the date of this Agreement, the “LTIP”); provided, however, that
the occurrence of a Rule 13e-3 transaction (within the meaning of Rule 13e-3
promulgated under the Securities Exchange Act of 1934 or any similar successor
rule thereto) that has been approved by the Board and subsequent to which you
are part of a group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 or any similar successor rule thereto) that owns
more than 50%, respectively, of the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company will not be deemed to
be a Change in Control; provided, further, if, prior to any Change in Control,
you terminate your employment for Good Reason or your employment is terminated
by the Company without Cause or as a result of a Non-Renewal Notice delivered by
the Company prior to such Change in Control and a Change in Control occurs
within 180 days after such termination, or within 180 days after such
Non-Renewal Notice delivery in the case of a Non-Renewal (excluding a Change in
Control that occurs pursuant to an unsolicited tender or exchange offer by any
person, in response to which the Company does not recommend acceptance of the
person’s tender or exchange offer), then for all purposes hereof, the date of
the Change of Control with respect to your employment shall mean the date
immediately prior to such termination, or immediately prior to such Non-Renewal
Notice delivery in the case of a Non-Renewal; provided, further that
notwithstanding that any such transaction does not constitute a Change in
Control as defined in the LTIP, a Change in Control shall be deemed to have
occurred for all purposes under this Agreement upon either (A) the consummation
of a Business Combination (as defined in the LTIP) with a National Competitor,
unless, following such Business Combination, the conditions in clauses (B) and
(C) of Section 1.6 (iii) of the LTIP are satisfied and all or substantially all
of the individuals and entities who were the beneficial owners of, respectively,
the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities (each as defined in the LTIP) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60%,
respectively, of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company, or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, or (B) the
acquisition by any National Competitor (or any group (as defined in the LTIP) of
which a National Competitor is a controlling (within the meaning of Rule 12b-2

 

9

--------------------------------------------------------------------------------


 

promulgated under the Securities Exchange Act of 1934) member of the group) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 40% or more of either the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities.  By
way of clarification, any transaction with a National Competitor that
constitutes a Change in Control as defined in the LTIP shall be considered a
Change in Control for all purposes under this Agreement.

 

(ii)                                  “National Competitor” means any one of the
companies known as Jones Lange LaSalle, Inc., Grubb and Ellis Co. and CB Richard
Ellis or their respective successors.

 

5.                                      Compensation Upon Termination Occurring
On or Within Two Years After a Change in Control.  After a Change in Control and
on or before the second anniversary of such Change in Control, conditioned on
the effectiveness of a Release signed by you or your legal representative, you
will be entitled to the following compensation from the Company upon termination
of your employment (including a termination resulting from the delivery of a
Non-Renewal Notice by the Company or you during such two-year period), which
shall be in lieu of any other severance pay or employment benefits to which you
might otherwise be entitled (whether contractual, under a severance plan, the
WARN Act, any other applicable law, or otherwise):

 

(a)                                  Death or Disability.  If your employment is
terminated by reason of your death or Disability, the Company will pay you or
your legal representative, as applicable, (A) in a cash lump sum within thirty
(30) days after the effective date of the Release, the following amounts:  (1)
the Accrued Obligations; and (2) the amount of any unpaid Annual Bonus that was
awarded to you prior to the date of termination; (B) the Accrued Investments,
which amounts will be payable in accordance with the terms and conditions of the
Investment Plans; (C) the Accrued Welfare Benefits, which amounts will be
payable in accordance with the terms and conditions of the Welfare Plans; and
(D) an amount equal to your Pro Rata Bonus, which will be paid at such time as
the Company pays its other members of the Executive Officer Committee their
annual cash incentive bonuses with respect to the calendar year in which
termination of your employment occurs.  Except as described in this
Section 5(a), in the event of your termination by reason of your death or
Disability, you and your legal representatives, as applicable, will forfeit all
rights to any other compensation.

 

(b)                                 For Cause; Resignation by You Without Good
Reason.  If your employment is terminated by us for Cause or by you without Good
Reason, we will have no further obligations to you other than for payment of (i)
Accrued Obligations (which will be payable within the time period set forth in
Section 5(a)(A) above), (ii) the Accrued Investments and the Accrued Welfare
Benefits (which will be payable in accordance with the terms and conditions of
the Investment Plans and the Welfare Plans, as applicable), and (iii) the amount
of any unpaid Annual Bonus that was awarded to you prior to the date of
termination (which will be payable within the time period set forth in
Section 5(a)(A) above).  Except as described in this Section 5(b), in the event
of your termination by the Company for Cause or due to your resignation without
Good Reason, you will forfeit all rights to any other compensation.

 

(c)                                  Without Cause; Resignation for Good Reason;
Non-Renewal Election by Company.  If your employment is terminated by the
Company without Cause or due to a Non-

 

10

--------------------------------------------------------------------------------


 

Renewal election made by the Company as provided in Section 3(e)(ii) or by you
for Good Reason (taking into account in each such case the definition of Change
in Control), then, in lieu of any other severance pay or benefits, and
conditioned on the effectiveness of a Release signed by you, the Company will
pay or provide to you:

 

(i)                                     a cash lump sum within thirty (30) days
after the effective date of the Release equal to the aggregate of the following
amounts:  (A) the Accrued Obligations; (B) an amount equal to two and one-half
(2.5) multiplied by the sum of (x) the highest Annual Base Salary to which you
were entitled during the twelve months immediately preceding the date of
termination, and (y) the sum of (i) one-half of your average (mean) Annual Bonus
awarded to you for the three years preceding termination (or the three years
preceding the year to which the Annual Bonus in question relates if you resign
for Good Reason as defined in the second clause (C)(ii) of Section 3(d)), plus
(ii) one-half of the product of your current Annual Bonus Target (or your Annual
Bonus Target for the immediately preceding year if you resign for Good Reason as
defined in the second clause (C)(i) of Section 3(d)), multiplied by the amount
of your Annual Base Salary for the calendar year in which your employment is
terminated (or the highest Annual Base Salary to which you were entitled during
the twelve months immediately preceding the date of termination if you resign
for Good Reason as defined in the second clause (B) of Section 3(d)); and (C)
the amount of any unpaid Annual Bonus that was awarded to you prior to the date
of termination; provided, however, that if the Company fails to make such lump
sum payment when due and such failure continues for ten (10) days following
notice of nonpayment to the Company, the amount of the payment the Company is
obligated to make pursuant to this Section 5(c)(i) shall automatically be
increased by twenty-five percent (25%);

 

(ii)                                  the Accrued Investments and the Accrued
Welfare Benefits, which amounts will be payable in accordance with the terms and
conditions of the Investment Plans and the Welfare Plans, as applicable;

 

(iii)                               a cash lump sum within thirty (30) days
after the effective date of the Release equal to the sum of (1) the unvested
portion of your Matching Contribution Account under the Company’s Retirement
Savings Plan, plus (2) the product of (x) two and one-half (2.5) multiplied
times (y) the Matching Contribution you received for the calendar year ended
prior to the calendar year in which the Change in Control occurs;

 

(iv)                              if you are entitled on the date of termination
to coverage under the healthcare portion of the Health Plan, continuation of
such coverage for a period ending on the 180th day following the second (2nd)
anniversary of the date of termination, at the active employee cost payable by
you with respect to those costs paid by you prior to such termination. 
Provided, however, that this coverage will count towards the depletion of any
continued health care coverage rights that you and your dependents may have
pursuant to COBRA.  Provided further, that you or your dependents’ rights to
continued health care coverage pursuant to this Section will terminate at the
time you or your dependents become covered, as described in COBRA, under another
group health plan, and will also terminate as of the date the Company ceases to
provide coverage to its senior executives generally under any such Health Plan;

 

11

--------------------------------------------------------------------------------


 

(v)                                 an amount equal to your Pro Rata Bonus,
which will be paid at such time as the Company pays its other members of the
Executive Officer Committee their annual cash incentive bonuses with respect to
the calendar year in which termination occurs; and

 

(vi)                              upon your request and at the Company’s sole
cost and expense, your enrollment in an outplacement program with a placement
agency selected by the Company, and reasonably acceptable to you, for a period
of up to twelve months, commencing on the effective date of the Release.

 

Notwithstanding the provisions of any plan or agreement governing such an Award
and without limiting Section 2(c), (A) the Company will also continue to vest
all of your outstanding Awards granted on or after a Change in Control that
would have otherwise vested during the eighteen (18) month period beginning on
the date of termination and such Awards will continue to vest and, if
applicable, be exercisable during such eighteen (18) month period and (B) all of
your outstanding Awards that are vested immediately prior to the date of
termination shall be exercisable during the eighteen (18) month period beginning
on the date of termination; provided, however, that nothing set forth herein
shall result in an extension of the term of any Award beyond the term of the
Award that would be applicable absent any termination of your employment;
provided, further, however, that, in the case of a termination of your
employment pursuant to this Section 5(c), if the terms of the plan or agreement
governing such Award are more favorable to you as to vesting or exercisability
than the terms of this paragraph, then the more favorable term(s) of such Award
agreement or plan (in lieu of the corresponding less favorable term(s) in this
paragraph) shall govern the vesting or exercisability, as the case may be, of
such Award upon your termination.  Except as described in this Section 5(c), in
the event of your termination by us without Cause or due to a Non-Renewal
election made by the Company as provided in Section 3(e)(ii) or by you for Good
Reason (taking into account in each such case the definition of Change in
Control), you will forfeit all rights to any other compensation.

 

(d)                                 Non-Renewal Election by You.  If your
employment is terminated due to a Non-Renewal Election by you, we will have no
further obligations to you other than as set forth in Section 3(e)(iii), which
also includes provision for the compensation and other benefits described in
Section 4(b).  Except as described in Section 4(b) and Section 3(e)(iii), in the
event of your termination due to a Non-Renewal election by you, you will forfeit
all rights to any other compensation.

 

6.                                      Other Provisions Relating to
Termination.

 

(a)                                  Good Reason.  Upon you learning of any
event described in the definition of Good Reason, you may terminate your
employment for Good Reason by giving a Notice of Termination (describing, if
applicable, the action required to cure the basis for termination) to us within
60 days thereafter. If the event constituting Good Reason may be cured, we will
have the opportunity to cure any such event for a period of 60 days following
receipt of your Notice of Termination.  If you do not give a Notice of
Termination to us within 60 days after learning of an event giving rise to Good
Reason, then this Agreement will remain in effect and, without any further act
on your part, you will have waived your right to terminate your employment
hereunder for Good Reason in respect of such event.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Cause.  Upon the Company learning of any
event described in the definition of Cause, we may terminate your employment for
Cause by giving a Notice of Termination (describing, if applicable, the action
required to cure the basis for termination) to you within 60 days thereafter. If
we do not give you a Notice of Termination within 60 days after learning of an
event giving rise to Cause, then this Agreement will remain in effect and,
without any further act on our part, we will have waived our right to terminate
your employment for Cause in respect of such event.

 

(c)                                  Full Settlement; Mitigation.  In no event
will you be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to you under any of the provisions of this
Agreement and, except for your right, if any, to continue your participation in
the Health Plan as provided herein, such amounts will not be reduced whether or
not you obtain other employment.  The Company will not be liable to you for any
damages for breach of this Agreement arising out of the termination of your
employment other than for amounts payable under Sections 3(e), 4 or 5, which
amounts will be payable subject to the terms and conditions set forth therein. 
The Company will be entitled to seek damages from you for any breach of
Section 7 or 8 by you or for your criminal misconduct.

 

(d)                                 Release and Other Agreements. 
Notwithstanding any other provision in this Agreement to the contrary, as a
condition to receiving the benefits described in this Agreement, upon any
termination of your employment hereunder you hereby agree to execute (and not
revoke) a release in substantially the form attached hereto as Exhibit A (the
“Release”) and such other documents and agreements as required by the Company,
in the form and pursuant to the procedures reasonably established by the
Company.  For purposes of this Agreement, the Release will be considered to have
been executed by you if it is signed by your legal representative in the case of
your legal incompetence or on behalf of your estate in the case of your death. 
Upon your execution and delivery of the Release, the Company will also promptly
execute and deliver the Release.

 

7.                                      Confidential Information.

 

(a)                                  You acknowledge that the Company has trade,
business and financial secrets and other confidential and proprietary
information regarding the Company and its business, in whatever form, tangible
or intangible (collectively, the “Confidential Information”), and that during
the course of your employment with the Company you have received, will receive
or will contribute to the Confidential Information.  During the 180-day period
commencing on the date of this Agreement and ending on the 180th day following
the date of this Agreement, we will (a) disclose to you, or place you in a
position to have access to or develop, Confidential Information, (b) place you
in a position to develop business goodwill on behalf of the Company, and/or (c)
disclose or entrust business opportunities of the Company to you.  Confidential
Information includes, to the extent confidential and proprietary to the Company,
sales materials, technical information, processes and compilations of
information, records, specifications and information concerning customers,
prospective customers or vendors, customer and prospective customer lists, and
information regarding methods of doing business.  However, Confidential
Information does not include your general knowledge of and experience in the
real estate business or your personal and professional relationships and it does
not include information that (i) is obtained by you from a source other than the
Company or its affiliates who is not under a duty of non-disclosure to the
Company or such affiliate or (ii) is in the public

 

13

--------------------------------------------------------------------------------


 

domain or is or becomes generally available to the public other than through
disclosure by you in violation of the provisions of this Agreement.

 

(b)                                 You are aware of those policies implemented
by the Company to keep its Confidential Information secret.  You acknowledge
that the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort and money and provides the
Company with an advantage over competitors who do not know or use such
Confidential Information.

 

(c)                                  During and following your employment by the
Company, you will hold in confidence and will not directly or indirectly
disclose, use, copy, make lists of, or make available to others any Confidential
Information except in the good faith performance of your duties to the Company
or to the extent authorized in writing by the Board or required by law or
compelled by legal process.  You agree to use reasonable efforts to give the
Company notice (accompanied by a copy of the subpoena, order or other process
used to compel disclosure) of any and all attempts to compel disclosure of any
Confidential Information, in such a manner so as to provide the Company with
written notice within one (1) business day after you are informed that such
disclosure is being or will be compelled.

 

(d)                                 You further agree not to use any
Confidential Information for the benefit of any person or entity other than the
Company.

 

(e)                                  Upon termination of your employment, you
agree that all Confidential Information and other files, documents, materials
and other repositories containing information concerning the Company or the
business of the Company (including all copies thereof) in your possession,
custody or control, whether prepared by you or others, will remain with or be
returned to the Company promptly (within twenty-four (24) hours) after the date
of such termination.

 

(f)                                    Notwithstanding anything herein to the
contrary, you may disclose to any and all persons, without limitation of any
kind, the U.S. federal income tax treatment and tax structure of the
transactions contemplated in this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to you relating to
such tax treatment and tax structure.  For this purpose, “tax structure” is
limited to facts relevant to the U.S. federal income tax treatment of the
transactions contemplated in this Agreement and does not include information
relating to the identity of the parties hereto.

 

8.                                      Non-Competition; Non-Solicitation.

 

(a)                                  You acknowledge and agree that your use of
Confidential Information and our lists of, and information concerning, customers
and prospective customers in the conduct of business on behalf of a competitor
of the Company would constitute unfair competition with the Company and would
adversely affect the business goodwill of the Company.  Accordingly, as a
material inducement to the Company to enter into this Agreement; to protect the
Company’s Confidential Information, including lists of, and information
concerning, customers and prospective customers of the Company, that may be
disclosed or entrusted to you (the disclosure of which by you in violation of
this Agreement would adversely affect the business goodwill of the Company), the
business goodwill of the Company that may be developed in you and the business
opportunities that may be disclosed or entrusted to you by the Company; in

 

14

--------------------------------------------------------------------------------


 

consideration for the compensation and other benefits payable hereunder to you,
for the benefits to you of having access to Confidential Information, including
lists of, and information concerning, customers and prospective customers of the
Company, during the Employment Period (the disclosure of which by you in
violation of this Agreement would adversely affect the business goodwill of the
Company); and for other good and valuable consideration, you hereby covenant and
agree that, during the Term of Non-Competition, you will not directly or
indirectly, individually or as an officer, director, manager, employee,
shareholder, consultant, contractor, partner, member, joint venturer, agent,
equity owner or in any capacity whatsoever:

 

(i)                                     own, engage in, manage, operate, join,
control, be employed by, provide Competing Services to, or participate in the
ownership, management, operation or control of or provision of Competing
Services to, a Competing Business operating in the Geographic Area;

 

(ii)                                  recruit, hire, assist in hiring, attempt
to hire, or contact or solicit with respect to hiring any person who, at any
time during the twelve (12) month period ending on the date of termination, was
an employee of the Company; provided, that you may hire any person that served
as an administrative or clerical employee at the time their employment with the
Company terminates so long as you do not recruit, contact or solicit such
employee;

 

(iii)                               induce or attempt to induce any employee of
the Company to terminate, or in any way interfere with, the relationship between
the Company and any employee thereof; or

 

(iv)                              induce or attempt to induce any customer,
client, supplier, service provider, or other business relation of the Company in
the Geographic Area to cease doing business with the Company, or in any way
interfere with the relationship between the Company and any such person.

 

Notwithstanding the foregoing, the Company agrees that you may own less than one
percent of the outstanding voting securities of any publicly traded company that
is a Competing Business so long as you do not otherwise participate in such
competing business in any way prohibited by this Section.

 

(b)                                 You acknowledge that the geographic
boundaries, scope of prohibited activities, and time duration of the preceding
paragraphs in this Section are reasonable in nature and are no broader than are
necessary to maintain the goodwill of the Company and the confidentiality of its
Confidential Information and to protect the goodwill and other legitimate
business interests of the Company, and also that the enforcement of such
covenants would not cause you any undue hardship or unreasonably interfere with
your ability to earn a livelihood.  If you violate the covenants and
restrictions in this Section and the Company brings legal action for injunctive
or other equitable relief, you agree that the Company will not be deprived of
the benefit of the full period of the restrictive covenant, as a result of the
time involved in obtaining such relief.  Accordingly, you agree that the
provisions in this Section will have a duration determined pursuant to
Subsection (a) above, computed from the date the legal or equitable relief is
granted.

 

15

--------------------------------------------------------------------------------


 

(c)                                  As used in this Agreement:

 

(i)                                     “Competing Business” means a business
that competes in any material respect with the business, or any line of
business, engaged in by the Company or any of its Subsidiaries (A) at the time
in question in respect of the Term of Non-Competition occurring prior to the
date of termination of your employment and (B) as of the date of termination of
your employment in respect of the Term of Non-Competition occurring on and after
the date of termination of your employment.

 

(ii)                                  “Competing Services” means services that,
if provided to a business other than a Competing Business, would constitute the
conduct of a Competing Business.

 

(iii)                               “Geographic Area” means the geographic area
in which the Company or any of its Subsidiaries engages in its respective
business or any line of its business (A) at the time in question in respect of
the Term of Non-Competition occurring prior to the date of termination of your
employment and (B) as of the date of termination of your employment in respect
of the Term of Non-Competition occurring on and after the date of termination of
your employment.

 

(iv)                              “Term of Non-Competition” means the period of
time beginning on the date hereof and continuing until 5:00 p.m., Dallas, Texas
time, on:

 

(A)                              the date of termination if your employment is
terminated (1) by the Company for any reason other than Cause, (2) by you for
Good Reason, (3) due to a Non-Renewal election by you prior to a Change in
Control or after the second anniversary of such Change in Control, or (4) due to
a Non-Renewal election made by the Company at any time, or

 

(B)                                the date that is twelve (12) months after the
date of termination if your employment is terminated (1) by the Company for
Cause, (2) by you for any reason other than Good Reason, or (3) due to any
Non-Renewal election made by you after a Change in Control and on or before the
second anniversary of such Change in Control.

 

(d)                                 If any court or arbitrator determines that
any portion of this Section 8 is invalid or unenforceable, the remainder of this
Section 8 will not thereby be affected and will be given full effect without
regard to the invalid or unenforceable provisions.  If any court or arbitrator
construes any of the provisions of this Section 8 to be invalid or unenforceable
because of the duration or scope of such provision, such court or arbitrator
will be required to reduce the duration or scope of such provision, to the
minimum extent necessary so as to be enforceable, and to enforce such provision
as so reduced.

 

9.                                      Gross-Up for Certain Taxes.  If any of
the payments or benefits due to you under this Agreement would otherwise result
in your liability for any excise taxes pursuant to Internal Revenue Code
(“Code”) Section 4999 (“Excise Tax”) (whether at the time of payment or upon a
later IRS audit), the Company and you agree to use commercially reasonable
efforts to restructure, in a manner reasonably acceptable to the Company and
you, such payments or benefits due to you so that such Excise Tax is eliminated
or minimized to the extent permitted by

 

16

--------------------------------------------------------------------------------


 

applicable law; provided, however, that, without creating any implication as to
whether or not, under all the circumstances it would be unreasonable for you to
refuse to defer receipt for a shorter period, the Company agrees that,
regardless of the circumstances, it shall not be unreasonable for you to refuse
to defer receipt of a material portion of the payments or benefits due to you
under this Section 9 for more than six months after the date on which such
payments or benefits would otherwise become due to you under this Agreement. 
If, despite the use of commercially reasonable efforts, the Company and you are
unable either to agree on any such restructuring or to restructure the payments
or benefits due to you under this Agreement to eliminate such Excise Tax, the
Company will reimburse you for the amount of such Excise Tax plus all federal,
state and local taxes applicable to the Company’s payment of such Excise Taxes,
including any additional taxes due under Section 4999 of the Code with respect
to payments made pursuant to this provision.  Calculations for these purposes
will assume the highest marginal rate for individuals applicable at the time of
calculation.  The intent of this Section 9 is that the Company will pay you an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
you after deduction of (i) any Excise Tax imposed on any such payment or
benefit; and (ii) any excise tax, federal, state or local income, payroll,
and/or other taxes, imposed on the Gross-Up Payment, will equal the amount of
such payment or benefit reduced by all applicable taxes on such amount other
than the Excise Tax.

 

10.                               Successors; Binding Agreement.

 

(a)                                  This Agreement may not be assigned by you
other than by will or by the laws of descent and distribution.  This Agreement
will inure to the benefit of and be enforceable by your personal and legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. This Agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(b)                                 The Company will require any successor to
all or substantially all of the business and/or assets of the Company, by a
written agreement in form and substance reasonably satisfactory to you, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession will be considered grounds for
you to terminate your employment for Good Reason, and if you do so terminate
your employment, you will be entitled to compensation from the Company in the
same amount and on the same terms as you would be entitled to pursuant to
Section 5 if you terminated your employment for Good Reason thereunder after,
but before the second anniversary of, a Change in Control.  As used in this
Agreement and after any such succession, “Company” will mean the Company as
hereinbefore defined and any successor and/or assigns which assumes and agrees
to perform this Agreement by operation of law, or otherwise.

 

11.                               Miscellaneous.

 

(a)                                  Construction.  This Agreement will be
deemed drafted equally by both the parties.  Any presumption or principle that
the language is to be construed against any party will not apply.

 

(b)                                 Notices.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement will be in
writing and will be deemed to have

 

17

--------------------------------------------------------------------------------


 

been duly given when (i) delivered personally; (ii) sent by facsimile or similar
electronic device and confirmed; (iii) delivered by overnight express; or (iv)
if sent by any other means, upon receipt.  Any notice or other communication
shall be delivered to the address set forth below the Company’s or your
signature hereto, as applicable, or to such other address as either party will
have furnished to the other in writing in accordance herewith.

 

(c)                                  Severability.  Except as otherwise provided
in Section 8(d), if any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision will be fully severable; this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a portion of this Agreement; and the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement.  Furthermore, except as otherwise provided in
Section 8(d), in lieu of such illegal, invalid or unenforceable provision there
will be added automatically as part of this Agreement a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

 

(d)                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement such Federal, state or local taxes as
are required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  No Waiver.  Except as expressly set forth
in this Agreement, no waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party will be deemed a waiver of similar or
dissimilar provisions or conditions at any time.

 

(f)                                    Equitable and Other Relief.  You
acknowledge that money damages would be both incalculable and an insufficient
remedy for a breach of Section 7 or 8 by you and that any such breach would
cause the Company irreparable harm.  Accordingly, the Company, in addition to
any other remedies at law or in equity it may have, will be entitled, without
the requirement of posting of bond or other security, to equitable relief,
including injunctive relief and specific performance, in connection with a
breach of Section 7 or 8 by you.  The parties agree that the only circumstances
in which disputes between them will not be subject exclusively to arbitration
pursuant to the provisions in Section 11(h) are in connection with a breach of
Section 7 or 8 by you.  If the Company files a pleading with a court seeking
immediate injunctive relief and this pleading is challenged by you and
injunctive relief sought is not awarded, the Company will pay all of your costs
and attorneys’ fees.  The parties consent to venue in Dallas County, Texas and
to the exclusive jurisdiction of competent state courts or federal courts in the
state or district in Dallas County, Texas for all litigation which may be
brought, subject to the requirement for arbitration hereunder, with respect to
the terms of, and the transactions and relationships contemplated by, this
Agreement.

 

(g)                                 Entire Agreement.  The provisions of this
Agreement constitute the entire and complete understanding and agreement between
the parties with respect to the subject matter hereof.  The Company and you
acknowledge that the Indemnification Agreement, dated
                            , by and between you and the Company shall remain in
full force and effect, without limitation of your rights thereunder by the terms
of this Agreement.

 

18

--------------------------------------------------------------------------------


 

(h)                                 Arbitration.  Except as otherwise provided
in Section 11(f), in the event any claim, demand, cause of action, dispute,
controversy or other matter in question (“Claim”) arises out of this Agreement
(or its termination) or your employment (or termination of employment) by the
Company or its Subsidiaries, then, upon the written request of you or us, such
dispute or controversy will be submitted to binding arbitration.  Any
arbitration will be conducted in accordance with the Federal Arbitration Act
(“FAA”) and, to the extent an issue is not addressed by the FAA or the FAA does
not apply, with the then-current National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) or other rules of the
AAA as applicable to the claims asserted.  The results of arbitration will be
binding and conclusive on the parties hereto.  All parties agree that venue for
arbitration will be in Dallas County, Texas.  If you are the prevailing party,
then you will be entitled to reimbursement by the Company for reasonable
attorneys fees, reasonable costs and other reasonable expenses pertaining to the
arbitration.  All proceedings conducted pursuant to this Section 11(h) will be
kept confidential by all parties.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO
AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES).  REGARDLESS
OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, YOU AND THE COMPANY
EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION
WITH ANY CLAIMS.  YOU AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT
YOU AND THE COMPANY ARE WAIVING ANY RIGHT THAT YOU OR THE COMPANY MAY HAVE TO A
JURY TRIAL OR, OTHER THAN AS EXPRESSLY PROVIDED BY SECTION 11(f), A TRIAL BEFORE
A JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.

 

(i)                                     Survival.  Sections 3(e), 4, 5, 6, 7, 8,
9, 10 and 11 of this Agreement will survive the termination of this Agreement.

 

(j)                                     Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER
JURISDICTION, AND, WHERE APPLICABLE, THE LAWS OF THE UNITED STATES.

 

(k)                                  Amendments.  This Agreement may not be
amended or modified at any time except by a written instrument approved by the
Board and executed by the Company and you.

 

(l)                                     Acknowledgement.  You acknowledge that
you have read and understand this Agreement (including its legal effect), have
had an opportunity to consult legal counsel regarding it, have not acted in
reliance upon any representations or promises made by the Company not contained
herein, and have entered into this Agreement freely.

 

(m)                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) in any number of counterparts.

 

19

--------------------------------------------------------------------------------


 

By signing and countersigning this Agreement in the appropriate space set forth
below, we and you have agreed to be bound by the terms and conditions set forth
herein, effective as of the date first written above.

 

 

Sincerely,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ ROBERT E. SULENTIC

 

Name:

Robert E. Sulentic

 

Title:

Chairman and Chief Executive Officer

 

 

 

Address:

Trammell Crow Company

 

 

2001 Ross Avenue, Suite 3400

 

 

Dallas, Texas  75201

 

 

Attention:  General Counsel

 

 

Telephone:  (214) 863-3000

 

 

Fax:  (214) 863-3125

 

 

 

 

ACKNOWLEDGED AND AGREED BY EXECUTIVE:

 

 

 

/s/ T. CHRISTOPHER ROTH

 

 

Name:  T. Christopher Roth

 

 

 

Address:

[XXXXXXXXXX]

 

 

 

[XXXXXXXXXX]

 

 

 

Telephone:

 

 

 

 

Fax:

 

 

 

 

20

--------------------------------------------------------------------------------